DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species III, figure 5, claims 1-7, 9-11 and 13-17 in the reply filed on 9/29/2022 is acknowledged.
Claims 8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US Pat No 5,327,976).
Re claim 1, Hattori shows a sprinkler assembly (Fig. 2) comprising:
a sprinkler body (14) coupled to a first flexible conduit (12);
a hanging connector (10) coupled to the first flexible conduit (12) and to a second flexible conduit (12), the hanging connector including a hanging member (8) extending outwardly from the hanging connector; and
a connector (7) extending between the hanging member and a support structure (6).
Hattori does not teach a metallic connector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a metallic connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality is apparent for the claimed material.
Re claims 2, 11 & 15, Hattori does not show the metallic connector extends through an opening of the hanging member.
However, Hattori demonstrates a conduit (Fig. 4, 12) extending through an opening (9) of a connection (19).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the metallic connector extend through an opening of the hanging member in order to inhibit pressure loss due to pipe inner-diameter reduction (col. 3, lines 4-12).
Re claims 3 & 17, Hattori does not show the metallic connector is a threaded rod.
However, Hattori demonstrates a number of threaded connections (Fig. 4, 20/22).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the metallic connector be a threaded rod to facilitate the connection between the five-port connection joint and the t-joint.
Re claim 4, Hattori shows a sprinkler head (Fig. 2, 15) coupled at one end of the sprinkler body (14); and
a t-joint connector (6) coupled at another end of the sprinkler body (14).
Hattori does not show wherein the t-joint connector is directly coupled to the first flexible conduit.
However, Hattori demonstrates a number of t-joint connectors (2, 4, 6) to provide the system with a number of branch connections to correspond to the number of sprinkler heads (col. 1, lines 38-41).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have a t-joint connector directly coupled to the first flexible conduit to create further branch connections.
Re claim 5, Hattori shows the hanging connector comprising a body (Fig. 2, 10) including a first side (Fig. 3, 9) opposite a second side (9); and
a first connection arm (19) extending from the first side and a second connection arm (19) extending from the second side.
Re claims 6 & 13, Hattori shows the first connection arm (Fig. 3, 19) and the second connection arm (19) include threading (20) for connection with corresponding threading of the first and second flexible conduits (12).
Re claim 7, Hattori does not show wherein the t-joint connector is directly coupled to the first connection arm or the second connection arm.
However, Hattori demonstrates a number of t-joint connectors (2, 4, 6) to provide the system with a number of branch connections to correspond to the number of sprinkler heads (col. 1, lines 38-41).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have a t-joint connector directly coupled to the first connection arm or the second connection arm to create further branch connections.
Re claim 9, Hattori shows the first flexible conduit (Fig. 2, 12) and the second flexible conduit (12) are coupled together end-to-end by the hanging connector (10).
Re claim 10, Hattori shows a hanging connector (Fig. 3) comprising:
a body (10) including a first side (9) opposite a second side (9); and
a first connection arm (19) extending from the first side and a second connection arm (19) extending from the second side, the first side and the second side separated by a sidewall (wall of 10);
a hanging member (8) extending outwardly from the sidewall; and
a connector (Fig. 2, 7) extending between the hanging member (8) and a support structure (6).
Hattori does not teach a metallic connector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a metallic connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality is apparent for the claimed material.
Re claim 14, Hattori shows a sprinkler assembly (Fig. 2) comprising:
a sprinkler body (14) coupled at one end to a sprinkler head (15) and at another end to a first flexible conduit (12); 
a hanging connector (10) coupled to the first flexible conduit (12) and to a second flexible conduit (12), the hanging connector comprising: 
a first side (Fig. 3, 9), a second side (9) opposite the first side, and a sidewall (wall of 10) extending between the first and second sides; 
a hanging member (8) extending outwardly from the sidewall; and 
a first threaded connection arm (20) extending from the first side and a second threaded connection arm (20) extending from the second side, wherein the first flexible conduit (12) is secured to the first threaded connection arm (20) and the second flexible conduit (12) is secured to the second threaded connection arm (20); and a flexible connector (7) extending between the hanging member (8) and a support structure (6).
Hattori does not teach a metallic connector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a metallic connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality is apparent for the claimed material.
Re claim 16, Hattori shows the first and second flexible conduits (Fig. 2, 12) are arranged linearly end-to-end, and wherein the first and second flexible conduits (12) are substantially perpendicular to the sprinkler body (14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752